DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4, 7-8 and 10-23 are pending wherein claims 1, 3-4 and 14-16 are amended, claims 5 and 9 are canceled and claims 17-23 are new. 

Status of Previous Rejections
	The previous rejection of claims 1-4, 7-8 and 10-16 under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 1074048) is withdrawn in view of the Applicant’s amendment to claim 1. 

Allowable Subject Matter
Claims 1-4, 7-8 and 10-16 are allowed.
	Claim 5 was incorporated into claim 1 and the reasons that the incorporation of claim 5 into claim 1 would be allowable was set forth in the Office Action of January 4, 2022 and the claim is now narrower due to the addition of ranges for calcium, aluminum and silicon. 

	Claims 17-23 are allowed. 
	Claim 17 is what was indicated as allowable by the incorporation of claim 5 into claim 1 in the Office Action of January 4, 2022 and is considered allowable for those reasons. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759